UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: May 31, 2010 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/10 (Unaudited) COMMON STOCKS (98.2%)(a) Shares Value Chemicals (15.2%) Agrium, Inc. (Canada) 98,700 $5,421,993 Akzo Nobel NV (Netherlands) 99,454 5,063,304 Albemarle Corp. 56,300 2,424,278 BASF SE (Germany) 152,086 7,986,560 Celanese Corp. Ser. A 166,700 4,779,289 Dow Chemical Co. (The) (S) 285,900 7,693,569 JSR Corp. (Japan) 228,200 4,121,994 Lanxess AG (Germany) (S) 117,437 4,764,170 Nitto Denko Corp. (Japan) 146,300 5,203,648 PPG Industries, Inc. 49,100 3,145,837 Shin-Etsu Chemical Co., Ltd. (Japan) 105,000 5,295,625 Combined utilities (1.5%) El Paso Corp. 472,300 5,355,882 Construction (1.5%) HeidelbergCement AG (Germany) 107,616 5,704,558 Energy (oil field) (6.2%) Cameron International Corp. (NON) 42,100 1,524,020 Global Geophysical Services, Inc. (NON) 105,427 982,580 Halliburton Co. 42,000 1,042,860 National-Oilwell Varco, Inc. 63,600 2,425,068 Schlumberger, Ltd. (S) 189,700 10,651,655 Smith International, Inc. 58,600 2,201,016 Transocean, Ltd. (Switzerland) (NON) 73,000 4,144,210 Forest products and packaging (1.7%) International Paper Co. 188,300 4,374,209 Temple-Inland, Inc. 86,100 1,819,293 Metals (21.6%) ArcelorMittal (Luxembourg) 217,876 6,575,823 BHP Billiton PLC (United Kingdom) 190,491 5,244,464 BlueScope Steel, Ltd. (Australia) (NON) 2,047,544 3,953,648 Eurasian Natural Resources Corp. (United Kingdom) 407,129 5,890,431 Freeport-McMoRan Copper & Gold, Inc. Class B 87,110 6,102,056 JFE Holdings, Inc. (Japan) 156,900 5,169,252 Rio Tinto PLC (United Kingdom) 392,015 18,082,650 Teck Resources, Ltd. Class B (Canada) (NON) 215,200 7,334,850 United Co., RUSAL PLC (Russia) (NON) (S) 720,000 673,542 United States Steel Corp. (S) 108,100 5,103,401 Vedanta Resources PLC (United Kingdom) 184,953 6,166,755 Xstrata PLC (United Kingdom) 628,755 9,197,586 Oil and gas (50.5%) Anadarko Petroleum Corp. 126,900 6,640,677 Apache Corp. 78,100 6,993,074 BG Group PLC (United Kingdom) 745,838 11,426,063 Cairn Energy PLC (United Kingdom) (NON) 1,005,640 5,838,080 Chevron Corp. 294,700 21,769,485 ConocoPhillips 50,000 2,593,000 Dana Petroleum PLC (United Kingdom) (NON) 84,174 1,276,903 EOG Resources, Inc. (S) 78,700 8,250,908 EXCO Resources, Inc. 80,800 1,393,800 Exxon Mobil Corp. (S) 257,000 15,538,220 Hess Corp. 17,000 904,400 Newfield Exploration Co. (NON) (S) 23,900 1,244,234 Nexen, Inc. (Canada) 319,760 6,992,800 Occidental Petroleum Corp. 170,306 14,051,948 OJSC Rosneft Oil Co. GDR (Russia) 162,638 1,185,178 PetroHawk Energy Corp. (NON) 249,000 4,788,270 Petroleo Brasileiro SA ADR (Brazil) 140,976 5,021,565 Petroleo Brasileiro SA ADR (Preference) (Brazil) 36,200 1,121,114 Royal Dutch Shell PLC Class A (United Kingdom) 530,524 13,957,081 Royal Dutch Shell PLC Class B (United Kingdom) 471,393 11,907,529 Santos, Ltd. (Australia) 246,596 2,572,334 St. Mary Land & Exploration Co. 24,900 1,076,676 StatoilHydro ASA (Norway) (S) 65,400 1,309,403 Technip SA (France) 111,947 7,302,798 Total SA (France) (S) 325,430 15,204,909 Tullow Oil PLC (United Kingdom) 335,645 5,411,951 Valero Energy Corp. 62,900 1,174,972 Williams Cos., Inc. (The) 126,800 2,504,300 XTO Energy, Inc. 164,432 7,027,824 Total common stocks (cost $358,137,228) U.S. TREASURY OBLIGATIONS (0.2%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.375s, April 15, 2011 (i) $177,508 $180,652 U.S. Treasury Notes 2.75s, February 15, 2019 (i) 523,000 510,302 Total U.S. treasury obligations (cost $690,954) U.S GOVERNMENT AGENCY OBLIGATIONS (0.1%)(a) Principal amount Value Freddie Mac sr. unsec. notes 5.4s, March 17, 2021 (i) $330,000 $374,659 Total U.S government agency obligations (cost $374,659) SHORT-TERM INVESTMENTS (16.7%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 0.07% to 0.28% and due dates ranging from June 1, 2010 to June 21, 2010 (d) $59,906,118 $59,904,659 U.S. Treasury Bills with an effective yield of 0.34%, June 10, 2010 (SEGSF) 35,000 34,997 U.S. Treasury Bills with an effective yield of 0.20%, July 15, 2010 (SEGSF) 150,000 149,963 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.29%, March 10, 2011 (SEGSF) 659,000 657,371 U.S. Treasury Bills with effective yields ranging from 0.26% to 0.27%, December 16, 2010 (SEGSF) 442,000 441,354 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.24%, November 18, 2010 (SEGSF) 474,000 473,112 Total short-term investments (cost $61,662,051) TOTAL INVESTMENTS Total investments (cost $420,864,892) (b) FORWARD CURRENCY CONTRACTS TO BUY at 5/31/10 (aggregate face value $104,279,099) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $25,177,958 $27,536,709 6/17/10 $(2,358,751) British Pound 8,972,619 9,382,744 6/17/10 (410,125) Canadian Dollar 33,706,593 34,600,286 6/17/10 (893,693) Euro 8,133,624 8,582,993 6/17/10 (449,369) Hong Kong Dollar 116,770 117,067 6/17/10 (297) Japanese Yen 16,095,991 15,443,155 6/17/10 652,836 Norwegian Krone 2,820,341 2,964,833 6/17/10 (144,492) Swedish Krona 1,110,951 1,185,168 6/17/10 (74,217) Swiss Franc 4,190,260 4,466,144 6/17/10 (275,884) Total FORWARD CURRENCY CONTRACTS TO SELL at 5/31/10 (aggregate face value $88,572,293) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $6,342,533 $6,869,887 6/17/10 $527,354 British Pound 36,974,744 38,587,926 6/17/10 1,613,182 Canadian Dollar 4,871,642 4,917,804 6/17/10 46,162 Euro 17,917,877 19,136,917 6/17/10 1,219,040 Hong Kong Dollar 3,129,117 3,137,121 6/17/10 8,004 Japanese Yen 16,569,804 15,921,992 6/17/10 (647,812) Singapore Dollar 640 646 6/17/10 6 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/10 (Unaudited) Fixed payments Total return Swap Termination received (paid) by received by Unrealized counterparty Baskets date fund per annum or paid by fund appreciation Goldman Sachs International 17,161 4/12/11 (1 month USD- A basket $24,460 LIBOR-BBA) (GSGLPMIN) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2009 through May 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $368,769,453. (b) The aggregate identified cost on a tax basis is $431,113,673, resulting in gross unrealized appreciation and depreciation of $30,770,877 and $37,057,909, respectively, or net unrealized depreciation of $6,287,032. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $56,882,790. The fund received cash collateral of $59,904,659 which is pooled with collateral of other Putnam funds into 24 issues of short-term investments. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $9,042 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $95,548,594 and $106,653,184, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, liquid assets totaling $3,340,696 have been segregated to cover certain derivatives contracts. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 43.2% United Kingdom 26.0 France 6.2 Japan 5.4 Canada 5.4 Germany 5.1 Luxembourg 1.8 Australia 1.8 Brazil 1.7 Netherlands 1.4 Switzerland 1.1 Russia 0.5 Norway 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $160,400,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $700,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $709,929 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,378,927 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,757,311. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $48,198,775 $99,094,010 $ Energy 132,058,676 77,392,229 Utilities and power 5,355,882 Total common stocks U.S. government agency obligations 374,659 U.S. treasury obligations 690,954 Short-term investments 61,661,456 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy $ $(3,953,992) $ Forward currency contracts to sell 2,765,936 Total return swap contracts 24,460 Totals by level $ $ At the start and/or close of the reporting period, Level 3 other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $4,083,661 $5,271,717 Equity contracts 24,460 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: July 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: July 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: July 29, 2010
